
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.1

AMENDMENT NUMBER EIGHT TO
LOAN AND SECURITY AGREEMENT

        THIS AMENDMENT NUMBER EIGHT TO LOAN AND SECURITY AGREEMENT (this
"Amendment"), is effective as of December 31, 2002, between FOOTHILL CAPITAL
CORPORATION, a California corporation ("Foothill"), with a place of business
located at 2450 Colorado Avenue, Suite 3000 West, Santa Monica, California
90404, and IMAGE ENTERTAINMENT, INC., a California corporation ("Borrower"),
with its chief executive office located at 9333 Oso Avenue, Chatsworth,
California 91311, with reference to the following facts:

        WHEREAS, Borrower has requested that Foothill amend that certain Loan
and Security Agreement dated as of December 28, 1998 (as amended, restated,
supplemented or otherwise modified from time to time, the "Agreement"), between
Foothill and Borrower as set forth herein; and

        WHEREAS, Foothill is willing to so amend the Agreement in accordance
with the terms and conditions hereof.

        NOW, THEREFORE, in consideration of the above recitals and the mutual
promises contained herein, Foothill and Borrower hereby agree as follows:

SECTION 1. DEFINED TERMS.

        Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Agreement.

SECTION 2. AMENDMENTS TO THE AGREEMENT.

        (a)  Section 1  of the Agreement is hereby amended by adding the
following definition in alphabetical order:

        "Eighth Amendment Fee" has the meaning set forth in Section 2.10(h).

        (b)  Section 2.10 of the Loan Agreement is hereby amended by deleting
the word "and" at the end of clause (f), by deleting the period at the end of
clause (g) and replacing it with ", and", and by adding the following new
clause (h):

        "(h) Eighth Amendment Fee. An amendment fee in the amount of $7,000 (the
"Eighth Amendment Fee"), which amendment fee shall be fully earned and
non-refundable as of December 31, 2002, and shall be charged to Borrower's Loan
Account as of such date."

        (c)  Section 6.12 of the Agreement is hereby amended and restated in its
entirety as follows:

        "6.12 Financial Covenants.

        (a)  Tangible Net Worth.    Borrower shall maintain Tangible Net Worth,
measured on a fiscal quarter-end basis, of (i) not less than the amount
indicated below with respect to the fiscal quarter-end dates indicated below
plus (ii) seventy percent (70%), on an aggregate cumulative basis, of the net
offering proceeds received by Borrower from the primary issuance of its equity
securities or from the

--------------------------------------------------------------------------------

issuance of rights, options, warrants, or convertible or exchangeable securities
containing the right to subscribe for or purchase shares of Borrower's equity
securities:

12/31/02   $ 20,943,000 03/31/03   $ 21,805,000 06/30/03   $ 21,972,000 09/30/03
  $ 22,907,000 12/31/03   $ 25,066,000 03/31/04   $ 26,205,000 06/30/04   $
27,639,000 09/30/04   $ 28,574,000 for the quarter ending 12/31/04 and each
quarter thereafter   $ 30,746,000

        (b)  EBITDA.    Borrower shall maintain EBITDA, measured on a fiscal
quarter-end basis, of not less than the amount indicated below with respect to
the fiscal quarter-end dates indicated below:

for the immediately preceding three-month period ending 12/31/02   $ 1,613,000
for the immediately preceding three-month period ending 03/31/03
 
$
1,163,000
For the immediately preceding three-month period ending 06/30/03
 
$
634,000
for the immediately preceding three-month period ending 09/30/03
 
$
1,057,000
for the immediately preceding three-month period ending 12/31/03
 
$
2,363,000
for the immediately preceding three-month period ending 03/31/04
 
$
1,887,000
for the immediately preceding three-month period ending 06/30/04
 
$
912,000
for the immediately preceding three-month period ending 09/30/04
 
$
1,271,000
for the immediately preceding three-month period ending 12/31/04 and each
trailing three-month period thereafter
 
$
2,886,000

SECTION 3. REPRESENTATIONS AND WARRANTIES.

        Borrower hereby represents and warrants to Foothill that (a) the
execution, delivery, and performance of this Amendment and of the Agreement, as
amended by this Amendment, are within its corporate powers, have been duly
authorized by all necessary corporate action, and are not in contravention of
any law, rule, or regulation, or any order, judgment, decree, writ, injunction,
or award of any arbitrator, court, or governmental authority, or of the terms of
its charter or bylaws, or of any contract or undertaking to which it is a party
or by which any of its properties may be bound or affected, and (b) this
Amendment and the Agreement, as amended by this Amendment, constitute Borrower's
legal, valid, and binding obligation, enforceable against Borrower in accordance
with its terms.

SECTION 4. CONDITIONS PRECEDENT TO AMENDMENT.

        The satisfaction of each of the following, unless waived or deferred by
Foothill in its sole discretion, shall constitute conditions precedent to the
effectiveness of this Amendment:

        (a)  The representations and warranties in this Amendment, the Agreement
as amended by this Amendment, and the other Loan Documents shall be true and
correct in all respects on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier date);

        (b)  No Event of Default or event which with the giving of notice or
passage of time would constitute an Event of Default shall have occurred and be
continuing on the date hereof, nor shall result from the consummation of the
transactions contemplated herein;

--------------------------------------------------------------------------------




        (c)  No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
governmental authority against Borrower or Foothill;

        (d)  All other documents, agreements, instruments, and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Foothill and its counsel;

        (e)  Foothill shall have received the Eighth Amendment Fee in full in
immediately available funds, which Eighth Amendment Fee shall be paid by
Borrower to Foothill by being charged to Borrower's Loan Account as of
December 31, 2002; and

        (f)    Foothill shall have received the reaffirmation and consent
attached hereto as Exhibit A, duly executed and delivered by an authorized
officer of Guarantor, and the same shall be in full force and effect.

SECTION 5. FURTHER ASSURANCES.

        Borrower shall execute and deliver all agreements, documents, and
instruments, in form and substance satisfactory to Foothill, and take all
actions as Foothill may reasonably request from time to time fully to consummate
the transactions contemplated under this Amendment and the Agreement, as amended
by this Amendment.

SECTION 6. MISCELLANEOUS.

        (a)  Upon the effectiveness of this Amendment, each reference in the
Agreement to "this Agreement", "hereunder", "herein", "hereof" or words of like
import referring to the Agreement shall mean and refer to the Agreement as
amended by this Amendment.

        (b)  Upon the effectiveness of this Amendment, each reference in the
Loan Documents to the "Loan Agreement", "thereunder", "therein", "thereof" or
words of like import referring to the Agreement shall mean and refer to the
Agreement as amended by this Amendment.

        (c)  This Amendment shall be governed by and construed in accordance
with the laws of the State of California.

        (d)  This Amendment can only be amended by a writing signed by both
Foothill and Borrower.

        (e)  This Amendment may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by telefacsimile shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile also
shall deliver an original executed counterpart of this Amendment but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

        (f)    This Amendment reflects the entire understanding of the parties
with respect to the transactions contemplated hereby and shall not be
contradicted or qualified by any other agreement, oral or written, before the
date hereof.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first written above.

    IMAGE ENTERTAINMENT, INC.,
a California corporation                     By /s/  JEFF M. FRAMER      

--------------------------------------------------------------------------------

    Title: Chief Financial Officer                     FOOTHILL CAPITAL
CORPORATION,
a California corporation                     By /s/  TRENT SMART      

--------------------------------------------------------------------------------

    Title: Vice President

--------------------------------------------------------------------------------


Exhibit A

REAFFIRMATION AND CONSENT

Dated as of December 31, 2002


        Reference is made hereby to that certain Amendment Number Eight to Loan
and Security Agreement, dated as of the date hereof (the "Amendment"), between
Image Entertainment, Inc., a California corporation ("Borrower") and Foothill
Capital Corporation, a California corporation ("Foothill"). Capitalized terms
used herein shall have the meanings ascribed to them in that certain Loan and
Security Agreement, dated as of December 28, 1998 (as amended, supplemented, or
otherwise modified from time to time, the "Agreement"), between Borrower and
Foothill. The undersigned hereby (a) represents and warrants to Foothill that
the execution, delivery, and performance of this Reaffirmation and Consent
("Reaffirmation") are within its corporate powers, have been duly authorized by
all necessary corporate action, and are not in contravention of any law, rule,
or regulation, or any order, judgment, decree, writ, injunction, or award of any
arbitrator, court, or governmental authority, or of the terms of its charter or
bylaws, or of any contract or undertaking to which it is a party or by which any
of its properties may be bound or affected; (b) consents to the amendment of the
Agreement by the Amendment; (c) acknowledges and reaffirms all its obligations
owing to Foothill under the Guaranty and each other Loan Document to which it is
a party; and (d) agrees that each Loan Document to which it is a party is and
shall remain in full force and effect. Although the undersigned has been
informed of the matters set forth herein and has acknowledged and agreed to
same, it understands that Foothill shall have no obligation to inform it of such
matters in the future or to seek its acknowledgement or agreement to future
amendments or modifications, and nothing herein shall create such a duty.

        IN WITNESS WHEREOF, the undersigned has executed this Reaffirmation as
of the date first set forth above.

    DVD PLANET.COM, INC.,
a California corporation                     By /s/  JEFF M. FRAMER      

--------------------------------------------------------------------------------

    Title: Chief Financial Officer

--------------------------------------------------------------------------------



QuickLinks


Exhibit A REAFFIRMATION AND CONSENT Dated as of December 31, 2002
